NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             08-SEP-2022
                                             08:07 AM
                                             Dkt. 56 SO



                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI‘I


         U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
            PARTICIPATION TRUST, Plaintiff-Appellee, v.
   ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS,
            Defendant-Appellant, and JOHN C. PATTERSON;
        FENNY J.M. PATTERSON; WAIKOLOA VILLAGE ASSOCIATION;
      JOHN DOES 1-20; JANE DOES 1-20; DOE CORPORATIONS 1-20;
        DOE ENTITIES 1-20; AND DOE GOVERNMENTAL UNITS 1-20,
                       Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 18-1-011K)


                      SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)

             Defendant-Appellant Association of Apartment Owners of

Elima Lani Condominiums (Association) appeals from the Circuit

Court of the Third Circuit's December 11, 2018 "Findings of

Fact, Conclusions of Law and Order Granting [Plaintiff-Appellee

U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust's (Bank)] Motion for Summary Judgment Against All
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Defendants and for Interlocutory Decree of Foreclosure" and

Judgment. 1

              Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we resolve

Association's points of error below, and affirm.

              (1)    Association contends that the "circuit court

committed reversible error when it purportedly vested the

Commissioner with and divested the Association of equitable

title to the Property owned by the Association."             However,

nowhere in its December 11, 2018 order or judgment did the

circuit court purport to "vest" the Commissioner with title to

the subject property.        See Bank of New York Mellon v. Larrua,

150 Hawai‘i 429, 445 n.18, 504 P.3d 1017, 1033 n.18 (App. 2022).

              (2)    Association contends that

              The circuit court committed reversible error when it agreed
              with Lender that the right to possess and collect rental
              income from the Property was within the Commissioner's
              discretion upon the entry of the [motion for summary
              judgment] Order, and ordered the Commissioner "to take
              possession and control of the Property" owned by the
              Association, including the collection and retention of
              rents.

We hold that the circuit court did not abuse its discretion by

ordering the Commissioner "to take possession and control of the

Property, including but not limited to collecting rental

payments[.]"        These duties are "standard practice . . . to



     1   The Honorable Robert D.S. Kim presided.

                                        2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

facilitate a foreclosure sale and ensure preservation of the

Property for the subsequent purchaser, after the entry of the

foreclosure decree and judgment."      Id. at 441, 504 P.3d at 1029.

Further, "[u]nder Hawai‘i law, a judgment entered on a

foreclosure decree is a final determination of a foreclosed

party's ownership interests in the subject property . . .

notwithstanding that further proceedings are necessary to

enforce and otherwise effectuate the foreclosure decree and

judgment."    Id. at 431, 504 P.3d at 1019.

            Based on the foregoing, we affirm the circuit court's

December 11, 2018 "Findings of Fact, Conclusions of Law and

Order Granting [Bank's] Motion for Summary Judgment Against All

Defendants and for Interlocutory Decree of Foreclosure" and

Judgment.

            DATED:   Honolulu, Hawai‘i, September 8, 2022.

On the briefs:                         /s/ Lisa M. Ginoza
                                       Chief Judge
R. Laree McGuire,
Defendant-Appellant.                   /s/ Katherine G. Leonard
                                       Associate Judge
Robin Miller,
Charles R. Prather,                    /s/ Sonja M.P. McCullen
Ken Ohara, and                         Associate Judge
Peter T. Stone,
for Plaintiff-Appellee.




                                   3